Title: To George Washington from the Board of War, 30 November 1779
From: Board of War
To: Washington, George


        
          Sir,
          War Office [Philadelphia] Novr 30. 1779.
        
        By a letter just received from Capt. Starr it appears that many tanners in Connecticut are possessed of public leather, having received hides of the commissaries or officers of the troops which have been stationed in or marched thro’ that state; and that now they offer him in exchange shoes so bad that he is obliged to refuse to take them. They say they will give him better shoes if he will produce the receipts they gave for the hides, & they are obliged to do it—On this account, & to enable the Commissaries of hides to ascertain the number of hides &c. in the hands of tanners & others, it may be expedient to call on the issuing commissaries and others having such receipts, to deliver them forthwith to the Clothier General or his Assistant at the main army, whose receipt therefor shall be their discharge: the Clothier General to send to the several commissaries of hides the receipts of the tanners in their respective districts. We have therefore to request of your Excellency that you would be pleased to issue a general order requiring all issuing commissaries and others serving with the army or any detachment thereof, & having such receipts, to send or deliver them as before mentioned; or otherwise to the nearest commissary of hides; as shall be most convenient. We would not have troubled your

Excellency in this matter if officers of the line had not been in the practice of delivering hides to the tanners, which renders the application necessary.
        We shall instruct the commissaries of hides to call on the stationary commissaries to deliver them any receipts they may have in their hand, & publicly request all others in the respective states having such receipts, to furnish the commissaries of hides with them. We have the honour to be, with the greatest respect, your very obedt servants.
        
          By order of the boardTim. Pickering
        
      